Title: From Thomas Jefferson to James Lyle, 12 September 1802
From: Jefferson, Thomas
To: Lyle, James


          
            Dear Sir
            Monticello Sep. 12. 1802.
          
          Your’s of Aug. 3. has been some time at hand, tho’ it is but lately I [have] been able to look into the subject. I had always for my own satisfaction kept by me a statement of my bonds to your company, of the paiments made on them, and the bonds delivered you for collection to be applied to the paiment of mine. as these bonds bore interest, I considered them as equivalent to a like sum of my own bonds and therefore set them off against it in the manner stated in the 1st. & 2d. page of the inclosed paper. this differs from your’s only as the latter [credits?] the actual paiments only, which I acknolege is right, because I stand responsible for any [losses?] in the collection. but when that collection is compleated, our statements [will] coincide in their result. I observe, for instance, that at the date of the [. . .] [credit] of 1790. May 18. in your statement, [you make £85-19-7] [. . .] on the 3d. bond whereas mine makes it overpaid at that time. this difference proceeds from 2. sources 1st. I do not see a credit for John Bolling’s bond £[52-19-8 currency] and interest. 2d. on examining mr Clarke’s paiments I find that his [collection] cannot have been compleated, as will [appear] by a statement I have made in the lower half of the 2d. page [of his inclosed paper], by which it would appear that between £50. & £60 are still [uncollected]. I have written to him on this subject; and [these two articles, when set to right] will bring [our] calculations together, and [shew] that the 5th. bond [is paid or very nearly so. there will then be?] [. . .] 6 [. . .] of this debt [. . .] from my mother, and on the [unmentioned?] account of [. . .] to [these] I am unwilling to name specific days [. . .], because [. . .] [brought on me?] by the very heavy outfit of my present office [. . .] not [. . .] [finally yet through?], they will be so shortly: and [the paiments to you shall commence, & when begun] the whole will be paid off [. . .] [I will] [. . .] in the course of the next & following year; at the end of which I shall owe not one farthing on earth. I pray you to accept assurances of my constant friendship and respect.
          
            Th: Jefferson
          
        